PER CURIAM:
Russell Brown appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment to plaintiff, and the district court’s subsequent orders entering judgment on the jury’s verdict on damages, granting plaintiffs motions to strike his interlocutory notices of appeal, and denying his motion and amended motion for *408stay of execution of the judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Thomas v. Brown, No. CA-03-3846-2-23-PMD (D.S.C. Mar. 4, 11 & 15, 2005; Apr. 6, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED